DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                        AKEEM MUHAMMAD,
                            Petitioner,

                                    v.

                        STATE OF FLORIDA,
                           Respondent.

                             No. 4D19-3037

                             [March 19, 2020]

   Petition for writ of habeas corpus to the Circuit Court for the
Seventeenth Judicial Circuit, Broward County; Barbara R. Duffy, Judge;
L.T. Case No. 95-12739 CF10A.

  Akeem Muhammad, Live Oak, pro se.

   Ashley Moody, Attorney General, Tallahassee, and Marc B. Hernandez,
Assistant Attorney General, West Palm Beach, for respondent.

PER CURIAM.

  Affirmed.

GROSS, TAYLOR and MAY, JJ., concur.

                         *          *           *

  Not final until disposition of timely filed motion for rehearing.